DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on December 9, 2020.  Claims 1 – 2 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or an equivalent generic placeholder are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	In claim 1, the limitations “a first sightline determination unit”, “a signboard-information acquisition unit”, “a signboard-information determination unit”, “a second sightline determination unit”, “a selection unit”, and “an input unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the limitation of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, dependent claim 2 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The claimed “first sightline determination unit”, “signboard-information acquisition unit”, “signboard-information determination unit”, “second sightline determination unit” and “selection unit” correspond to control device 8 (see page 12, line 17 through page 13, line 7 of applicant’s disclosure); and
The claimed “input unit” corresponds to the microphone 7 (see page 12, line 9 of applicant’s disclosure).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 2 are generally ambiguous, as they appear to be a poor translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The scope of these claims are so difficult to comprehend to the point where one of ordinary skill in the art would not be reasonably apprised of the intended scope of the invention, and therefore unable to formulate a proper prior art search.  
For instance, in lines 2 – 3 of claim 1, applicant recites “a front imaging device 
configured to image a front of a vehicle”.  (Emphasis added.)   In lines 4 – 6 of claim 1, applicant recites “a signboard position detector configured to detect, based on a front image imaged by the front imaging device, a position of a signboard in the front image”.  (Emphasis added.)  It is unclear whether applicant is referring to the same “image”.  In lines 2 – 3, applicant specifically recites that the image is a front of the vehicle.  However, in lines 4 – 6, applicant only recites “a front image” but not that this image is a front of the vehicle.  Clarification is required.  
	In line 11 of claim 1, the phrase “a sightline state that is a state of the sightline” is repetitive and therefore ambiguous.   In line 11 of claim 1, applicant should delete the phrase “a sightline state that is a state of”.  Clarification is required.
In lines 12 – 16 of claim 1, applicant recites “a first sightline determination unit configured to determine, based on the position of the signboard and on the sightline state, whether the sightline is located at a signboard region corresponding to the signboard in the front image”.  (Emphasis added.)  From this underscored language, it appears that a sightline already exist.  However, it is unclear where or when it was found?  It appears that the sightline has something to do with the eyes of the occupant; apparently, the sightline is captured simultaneously in the image of the eyes of the occupant by the “sightline-state imaging device”, but the claim does not specifically recite this.  According to lines 7 – 8 of claim 1, only an image of the eyes of the occupant is captured.  Nothing is recited that the sightline is detected from this image, which would make sense, since the next clause in the claim (see lines 9 – 11) recites detecting the state of the sightline.  But the way the claim is now written, the “sightline-state imaging device” is recited as detecting the state of the sightline before the sightline itself is determined.   In another breathe, in lines 12 – 16 of claim 1, it appears that the sightline is determined by the “first sightline determination unit”.  Clarification is required.
In lines 17 – 19 of claim 1, the phrase “a signboard-information acquisition unit configured to acquire signboard information corresponding to the signboard from map information” is unclear.  Is the signboard information acquired from the signboard directly or from map information, or is the signboard information acquired directly from a map?  It is unclear when it is determined that the sightline is located at the signboard region whether the sightline is focused on the signboard or a map.  Clarification is required. 
In lines 41 – 49 of claim 1, the phrase “configured to make an input corresponding to course change determination when it is determined that course change to a course based on the signboard course information that the occupant has selected by the selection unit is performed” is ambiguous.  Clarification is required.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

Allowable Subject Matter
Claims 1 and 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. §112, 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure:      
	US 20190325235 A1 discloses approach is provided for traffic sign learning;
US 20180362011 A1 discloses a driving assistance device for a motor vehicle;
US 10553110 B2 discloses determining variable speed sign values and providing mapping or navigation related featured based on the determined variable speed sign values;
US 20180260639 A1 discloses a traffic sign detection system for a vehicle;
US 20170154228 A1 discloses a traffic sign recognition system;
US 20150332104 A1 discloses a traffic sign detection system for a vehicle;
US 20090237644 A1 discloses a sight-line end estimation device that estimates a driver's sight-line end.                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666